Citation Nr: 0526583	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-08 686A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a back disorder.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to April 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied service connection for a back 
disorder.

In October 2003, the Board remanded the claim for additional 
development.  Specifically, the Board instructed the RO to 
again contact the veteran and ask that he provide the names 
of any private providers who treated his back.  The Board 
also instructed the RO to afford the veteran an additional VA 
examination as to the etiology of his back disorder.  As 
explained below, the Appeals Management Center (AMC) complied 
with these instructions to the extent possible, and the Board 
will therefore decide the claim.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that the veteran expressed a desire to file a 
claim as to a right hand disorder in his July 2000 statement 
in support of claim (VA Form 21-4138).  As this claim has not 
been addressed, it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's in-service back pain was 
acute and transitory and resolved without residual 
disability, his DJD of the spine did not arise within a year 
after discharge from service or for many years thereafter, 
and the current DJD of the spine is not otherwise related to 
service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect after the veteran 
filed his January 2000 claim.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally decided the veteran's claim prior to November 9, 2000 
because, after enactment of the VCAA, the RO readjudicated 
the claim.  See VAOPGCPREC 7-2003 (VA had authority to, and 
did, provide that VCAA requirements apply to claims at all 
stages of VA proceedings, up to and including those pending 
before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).

However, as explained in 7-2004, Pelegrini did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's May 2000 rating decision took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its October 2001 readjudication of the veteran's 
claim pursuant to section 7(b) of the VCAA, the RO provided 
VCAA notice in its July 2001 letter and the AMC did so in its 
May 2004 letter.  This subsequent VA process afforded the 
veteran a meaningful opportunity to participate effectively 
in the processing of his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's July 2001 
letter and the AMC's May 2004 letter told the veteran they 
were working on his claim for service connection for a back 
disorder and explained what the evidence had to show to 
establish entitlement to service connection.  The letters 
also indicated the information or evidence needed from the 
veteran and the respective responsibilities of the veteran 
and VA in obtaining it.  In addition, the RO told the veteran 
in July 2001 to tell it about any additional information or 
evidence he wanted it to try to get for him, and to send the 
needed evidence as soon as possible.  And, the AMC wrote in 
May 2004: "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  Thus, the July 2001 and 
May 2004 letters substantially complied with the all of the 
elements of the notice requirement, including the fourth 
element.  Mayfield, 19 Vet. App. at 127.  In addition, the 
RO's May 2002 SOC and the AMC's May 2005 SSOC included the 
text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).

Moreover, VA complied with the VCAA's duty to assist 
provisions and their implementing regulations.  The RO 
obtained the available VA outpatient treatment (VAOPT) 
records and service medical records (SMRs).  In addition, the 
Board, in its October 2003 remand, noted that the veteran had 
listed different addresses on his notice of disagreement 
(NOD) and Substantive Appeal, and therefore instructed the RO 
to provide an additional opportunity to receive assistance.  
The AMC did so.  When its first letter to the veteran was 
returned because there was no such number as the one the AMC 
wrote on the envelope, the AMC sent another letter, dated May 
2004, to an address with a different street number.  The May 
2004 letter included the information discussed above, as well 
as a statement in bold print asking the veteran to identify 
all private providers who had treated him for his back 
disorder.  This letter was not returned, and therefore the 
Board presumes that the veteran received it.  See Woods v. 
Gober, 14 Vet. App. 214, 220 (2000) (presumption of 
regularity attaches to "all manner of VA processes and 
procedures," including mailing of documents).  Similarly, 
the Board presumes that the veteran received the November 
2004 and February 2005 letters informing him of scheduled VA 
examinations and the consequences of not appearing for them 
without good cause.  As the veteran did not respond to these 
letters, the Board will decide the claim based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) 2004).  In addition, 
certain disorders will be presumed to have been incurred in 
service if manifested to a compensable degree within a 
specified presumptive period following service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2004).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the veteran was diagnosed with 
degenerative joint disease (DJD) of the lumbar and cervical 
spine in a June 2000 VA orthopedic consult note.  The SMRs 
reflect that the veteran was injured in an August 9, 1964 
automobile accident.  Most of the treatment records prepared 
in connection with this accident discuss facial lacerations 
and dental injuries that the veteran sustained, but an August 
25, 1964 note indicates that while the facial lacerations had 
healed, the veteran complained of pain in the back with 
possible radiation to the knee.  The issue in this case is 
whether the veteran's DJD of the spine or, other back 
impairment, is related to the in-service back pain he 
experienced, or is otherwise related to service.  The 
preponderance of the evidence reflects that there is no such 
relationship.

Although the August 25, 1964 note indicates that the veteran 
was referred to the orthopedic clinic, there is no further 
entry of complaints, findings, or treatment for back-related 
problems in the SMRs.  The April 1966 separation examination 
indicates that the spine was normal.  Thus, the back pain the 
veteran had experienced in service was acute and transitory 
and resolved without residual disability; it therefore did 
not constitute a chronic disorder.  38 C.F.R. § 3.303(a) 
(2004).

Nor is there evidence that arthritis manifested within the 
one-year presumptive period.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  There are no treatment records indicating 
that the veteran had arthritis of the spine during this 
period, and July 1971 and February 1973 VA examination 
reports contained normal findings as to the musculoskeletal 
system.  Similarly, there is no evidence of continuity of 
symptomatology, as the veteran's lumbar and cervical spine 
DJD were not diagnosed until June 2000, more than thirty four 
years after discharge from service.  38 C.F.R. § 3.303(b) 
(2004).  Even at the June 2000 VA arthritis consult, the 
veteran stated that he had chronic low back pain for about 20 
years, which would place the beginning of this pain at about 
fourteen years after service.  Moreover, although the veteran 
stated that he had seen multiple chiropractors in the 
intervening years, he has not provided the names or addresses 
of any such providers, and VA could therefore not obtain 
them.  See 38 C.F.R. § 3.159(c)(1)(i) (2004) (claimant must 
provide enough information to identify and locate existing 
records); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street.").

In addition, there is no medical evidence of a relationship 
between the veteran's current DJD of the spine and his in-
service back pain or anything else in service, 38 C.F.R. 
§ 3.303(d) (2004), and the absence of an opinion as to the 
etiology of the veteran's DJD of the spine is due, in part, 
to his failure to appear at the scheduled VA examinations or 
to provide good cause for this failure.  See 38 C.F.R. 
§ 3.655(b) (2004).  Moreover, the veteran himself is not 
competent to opine as to the etiology of his back disorder, 
because he does not possess the requisite medical expertise.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the back pain that the 
veteran experienced during service was acute and transitory 
and resolved without residual disability, his DJD of the 
spine did not manifest within a year after service or for 
many years thereafter, and there is otherwise no relationship 
between the current DJD of the spine and the in-service back 
pain or anything else during service.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for a back disorder must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).



	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for a back disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


